NO. 07-12-0439-CV

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL B

                                           JANUARY 11, 2013


                 In the Interest of J.L.G., Jr., J.L.G., J.E.G. AND J.L.G., Children
                               _____________________________

            FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

               NO. 2010-552,341; HONORABLE JUDY C. PARKER, PRESIDING


                                        Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

          Appellant Leticia Montiel had her parental rights to her four minor sons

terminated and has appealed that order. Appellant’s appointed counsel filed an Anders 1

brief and has moved to withdraw.               In the brief, counsel certified that she diligently

reviewed the appellate record and concluded the appeal was meritless. So too did she

state that she informed her client of her conclusion and of appellant’s right to review the

record and file a pro se response to the brief. By letter dated December 5, 2012, this

court also notified appellant of her right to tender her own brief or response and set

December 27, 2012, as the deadline to do so. To date, no brief or response or motion

for extension of time to file a brief or response has been received.


1
    Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal, which included the sufficiency of the evidence to

support at least one ground for termination found by the court and that termination was

in the best interest of the children. She satisfactorily explained why the issues were

without merit. See In re P.E.W., 105 S.W.3d 771, 777 (Tex. App.–Amarillo 2003, no

pet.) (holding that the decision may be affirmed if the evidence supports the existence of

one ground and that termination is in the best interest of the child).

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Upon conducting that review, we

agree with counsel’s conclusions as to the sufficiency of the evidence and further

determined that the termination order was timely, and that appellant appeared at the

hearing and she had the opportunity to defend against the accusations, present

evidence, and cross-examine witnesses.

       Accordingly, the motion to withdraw is granted and the order is affirmed.



                                                  Brian Quinn
                                                  Chief Justice




                                             2